DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method comprising: detecting a first evoked response that occurs in response to acoustic stimulation applied to the cochlear implant patient; detecting a second evoked response that occurs in response to additional acoustic stimulation applied to the cochlear implant patient; determining at least one amplitude change and a phase change between the evoked responses, and determining whether a scalar translocation of the electrode lead from one scala of the cochlea to another scala of the cochlea has occureed. 
This judicial exception is not integrated into a practical application because “physical computing device” recited in the apparatus claims are recited with high level of generality. The steps recited could be performed in the apparatus claims and the method claims could be performed by a generic processor.  Furthermore, the step of determining could be done by a physician looking at a screen.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are mere manipulation of data.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgements, and opinions.  In the instant case, a physician could perform the steps on the evoked response data.
Dependent claims 2 – 13, 15 – 18, and 20 do not cure the deficiencies of the independent claims.

Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a system or method configured to determine whether a scalar translocation of the electrode lead from one scala of the cochlea to another scala of the cochlea has occurred based on detected evoked responses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792